Order, Supreme Court, New York County (David Saxe, J.), entered July 27, 1995, which, in an action to set aside an agreement settling the parties’ divorce action, granted defendant’s motion for summary judgment, unanimously affirmed, with costs.
The IAS Court correctly held that the challenged agreement, wherein the parties agreed to relinquish their respective claims to, among other things, the other’s stock holdings is prima facie valid and that plaintiff failed to come forward with any evidence of fraud or overreaching to defeat defendant’s motion for summary judgment. Plaintiff, a business executive who was in a hurry for a divorce and over the three years preceding the agreement had earned considerably more than defendant, approximately $80,000 a year at the time the agreement was signed in 1991, was represented by competent, independent counsel, who drafted the agreement, and specifically acknowledged that she had made her own independent investigation of defendant’s business affairs and was waiving further disclosure. Concur — Rosenberger, J. P., Wallach, Kupferman, Ross and Williams, JJ.